Citation Nr: 1314373	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-44 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2009 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective October 28, 2008.  The Veteran subsequently perfected an appeal of the assigned disability rating.  

In August 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In a February 2012 decision, the Board increased the Veteran's PTSD rating from 30 percent to 50 percent, but no higher, effective October 28, 2008.  This decision was effectuated by the RO in a March 2012 rating decision.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in September 2012, requesting that the Court vacate the Board's February 2012 decision to the extent that it denied a rating in excess of 50 percent.  In a September 2012 order, the Court granted the joint motion, vacating the Board's February 2012 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  The case has thus been returned to the Board for further consideration.  Although the February 2012 Board decision was vacated, given the language of the September 2012 joint motion for remand, it appears that the initial rating of 50 percent awarded by the Board for the Veteran's PTSD remains intact.

The Board reviewed both the Veteran's paper claims file and his paperless, electronic claims file on the Virtual VA system to ensure a total review of the evidence.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

In March 2013, the Board received additional evidence from the Veteran's representative.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 50 percent for his service-connected PTSD.  As will be discussed in more detail below, he has also claimed entitlement to a TDIU.

With respect to the claim for a higher initial rating, the September 2012 joint motion states that "the Board erred when it provided inadequate reasons or bases insofar as it failed to address whether the evidence of record demonstrated deficiencies in most areas under the 70% rating criteria."  The joint motion indicated that the case should be remanded for this reason.  

Among the potentially pertinent 70 percent rating criteria, the joint motion notes that the evidence reflects "that Appellant did not communicate with his wife like he used to, that his pace at work had slowed down, and that he avoided public places and social events;" "that he could no longer do his job because he could not be around people since they made him feel anxious and angry;" that a "former employer submitted a letter in which he noted deterioration in Appellant's work ability and performance;" "that Appellant had few friends because he did not want to get close to anyone;" that "he could not wait to retire because customers got on his nerves to the point that he 'felt like slapping them;'" that he manifested "obsessive and ritualistic behavior and was assigned a GAF of 48;" "that he has thoughts of harming others when he gets mad and his wife describes threats of violence towards her;" that his wife "testified that sometimes Appellant tells her that he wishes he was dead;" and "that he does not spend much time with family or friends and that when his children are around 'everyone is walking on eggshells.'"  

In addition to the above, personal statements and medical evidence suggesting that the Veteran may be unemployable due to his PTSD have been added to the record.  Such evidence includes VA medical records from February 2009 through March 2010 that consistently assign Global Assessment of Functioning (GAF) scores indicating serious impairment; a February 2013 individual unemployability assessment by a private vocational consultant; a February 2013 personal statement from the Veteran; and a March 2013 TDIU claim.  This evidence suggests the Veteran's PTSD may cause a greater level of impairment than is contemplated by the 50 percent rating criteria.

The United States Court of Appeals for the Federal Circuit has held that "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

In February 2013, the Veteran's representative submitted a statement arguing that the Veteran's service-connected disabilities made him eligible for a TDIU.  He contended that, while the Veteran has been employed during most of this appeal, "his employment since 2001 has been in protected environments that were both family businesses and sheltered workshops," and thus were "not considered substantially gainful employment" as defined by 38 C.F.R. § 4.16(a).  

The February 2013 individual unemployability assessment ultimately concludes that the Veteran's employment at a family-owned Circle Bingo Hall from 2001 through 2010 constitutes work in a protected or sheltered environment.  The brother-in-law who owns this facility stated in a September 2009 letter that the Veteran "is my brother in-law.  If it wasn't for his relation to me I don't know that I could employ[] him for as long as I have."  

To the extent that the 2013 evidence suggests that the Veteran's PTSD may have worsened since his most recent March 2011 VA psychiatric examination, the Board notes that the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Based on the above, the Board finds it necessary to remand this claim for a new VA examination to assess the severity of the Veteran's service-connected PTSD.  

With respect to the TDIU claim, the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The Board observes that, in the case at hand, the claim for TDIU is inextricably intertwined with the claim of entitlement to a higher initial rating for PTSD that is remanded herein.  Consideration of the TDIU claim must also take into account any disability rating that is assigned for the Veteran's PTSD.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that the Veteran does not currently meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2012).  Thus, consideration of whether a TDIU is warranted on an extraschedular evaluation may be warranted.  See 38 C.F.R. § 4.16(b).  Also, in view of the remand, proper notice should be provided to the Veteran regarding the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Then, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should also assign a GAF score and provide an explanation as to the meaning of that score.  The examiner should specifically discuss the extent to which the Veteran's PTSD impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is precluded from obtaining substantially gainful employment due to his service-connected PTSD.  The examiner should explain the rationale behind this opinion.

3.  Also, make arrangements for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on his service-connected disabilities.  This examination may be conducted in conjunction with the PTSD examination, if appropriate.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Of particular relevance to this case, the Board notes that "marginal employment" shall not be considered "substantially gainful employment."  "Marginal employment" generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  "Marginal employment" may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold. 

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The Veteran's current service-connected disabilities are as follows: (1) PTSD; (2) diabetes mellitus, type II, with associated cataracts and onychomycosis; and (3) accidental shell fragment wound, left anterior chest wall.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

4.  Undertake any other necessary development for the claims, including consideration of whether referral is warranted for determining whether a TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).

5.  After the development requested above has been completed, readjudicate the claims on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

